Case 3:20-cv-00422-RGJ-LLK Document 1-3 Filed 06/11/20 Page 1 of 2 PageID #: 18




 NO. 20-CI-003082                                JEFFERSON CIRCUIT COURT
                                                         DIVISION FOUR (4)
                                             JUDGE CHARLES L. CUNNINGHAM

 STEPHANIE LACKEY                                                       PLAINTIFF


                 NOTICE OF FILING NOTICE OF REMOVAL

 AMERICAN HEART ASSOCIATION,                                          DEFENDANT
 INC.

                               Electronically Filed

      Please take notice, that on June 11, 2020, Defendant American Heart

Association, Inc., by counsel, removed this action to the United States District Court

for the Western District of Kentucky, by filing the Notice of Removal attached

hereto as Exhibit A. Pursuant to 28 U.S.C. § 1446(d), this Court “shall proceed no

further unless and until the case is remanded.”

                                       Respectfully submitted,

                                       /s/Robin E. McGuffin
                                       Demetrius O. Holloway
                                       dholloway@stites.com
                                       STITES & HARBISON, PLLC
                                       400 West Market Street, Suite 1800
                                       Louisville, KY 40202-3352
                                       Telephone: (502) 587-3400
                                       Facsimile: (502) 587-6391

                                       Robin E. McGuffin
                                       rmcguffin@stites.com
                                       STITES & HARBISON, PLLC
                                       250 West Main Street, Suite 2300
                                       Lexington, Kentucky 40507
                                       Telephone: (859) 226-2300
                                       Facsimile: (859) 253-9144

                                       COUNSEL FOR DEFENDANT,
                                       AMERICAN HEART ASSOCIATION, INC.
Case 3:20-cv-00422-RGJ-LLK Document 1-3 Filed 06/11/20 Page 2 of 2 PageID #: 19




                              CERTIFICATE OF SERVICE

      I hereby certify that on June 11, 2020, a copy of the foregoing was filed via
the Court’s e-filing system, which served a copy electronically upon the following:

      Andrew S. Epstein
      Bahe, Cook, Cantley, & Nefzger PLC
      1041 Goss Avenue
      Louisville, Kentucky 40217
      (502) 587-2002 (phone)
      (502) 587-2007 (fax)
      andrew@bccnlaw.com

      Counsel for Plaintiff


                                       /s/Robin E. McGuffin
                                       Counsel for Defendant, American Heart
                                       Association, Inc.




                                         -2-
